 

Exhibit 10.9

 

Highly Confidential

 

[pg1img1_ex10-9.jpg]

 

December 12, 2016

 

Akoustis Technologies, Inc.

9805 Northcross Center Court

Suite H

Huntersville, NC 28078

 

Attn:Mr. Jeffrey Shealy

President & Chief Executive Officer

 

ENGAGEMENT AGREEMENT PROVIDING FOR

INVESTMENT BANKING SERVICES

 

Dear Mr. Shealy:

 

This letter agreement (this “Agreement”) is to confirm the engagement by
Akoustis Technologies, Inc. and its subsidiaries and affiliates (the “Company”
or “you”) of Drexel Hamilton, LLC (“Drexel Hamilton”) as its non-exclusive
financial advisor and lead placement agent in connection with an institutional
equity capital raise(s) (“each a Transaction” and each an “Offering”) to include
other broker dealers mutually acceptable to the Company and Drexel Hamilton
(“Assisting BDs”).

 

The Offering will raise a minimum of gross proceeds of five hundred thousand
dollars ($500,000) (the “Minimum Offering Amount”) and a maximum of gross
proceeds of ten million dollars ($10,000,000) (the “Maximum Offering Amount”)
through the sale of shares of common stock, par value $0.001 per share, of the
Company (the “Common Stock”), at the Purchase Price of $5.00 per share (the
“Offering Price”). The minimum subscription is twenty- five thousand dollars
($25,000) or five thousand shares (5,000), provided, however, that subscriptions
in lesser amounts may be accepted by the Company in its sole discretion.

 

Placement of the Securities by the Placement Agent will be made on a reasonable
best efforts basis. The Company agrees and acknowledges that the Placement Agent
is not acting as an underwriter with respect to the Offering and the Company
shall determine the purchasers in the Offering in its sole discretion. The
Shares will be offered by the Company to potential subscribers, which may
include related parties of the Placement Agent or the Company, commencing on
December 12, 2016 through January 9, 2017 (the “Initial Offering Period”), which
date may be extended by the Company in its sole discretion (this additional
period, if any, and the Initial Offering Period shall be referred to as the
“Offering Period”). The date on which the Offering is terminated shall be
referred to as the “Termination Date”. The closing of the Offering may be held
up to ten days after the Termination Date.

 

1 

 

 

Highly Confidential

 

Accordingly, the parties hereto agree as follows:

 

Section 1.          Engagement of Drexel Hamilton. Drexel Hamilton’s services
under this Agreement will, to the extent requested and appropriate, consist of:

 

(a)          advising you concerning the negotiations, structure, price and
other terms and conditions of a Transaction;

 

(b)          coordinating the Transaction efforts with the Assisting BDs;
including the negotiation and resolution of any dispute that may arise over who
introduced any investor participating in the Offering between (i) Drexel and any
one or more Assisting BDs or (ii) any two or more Assisting BDs, whereby Drexel
shall ensure that the Company does not pay more than the agreed upon Transaction
Fee (as defined in Section 2 below) of such total investment made by such
investor; identifying and introducing potential investors and credit enhancement
providers to the Company in respect of a Transaction. “Introduced Investors”
shall mean a list of investors, where the Offering was made known to each listed
investor.

 

(c)          assisting with due diligence performed by Investors in respect of a
Transaction; and

 

(d)          taking such actions on your behalf as may be appropriate in Drexel
Hamilton’s reasonable judgment with your prior consent.

 

Any and all work product created by Drexel Hamilton, including but not limited
to teasers, presentations, confidential information memoranda, operating and
valuation models, and target investor lists shall not be distributed to any
third party without the Company receiving express written consent of Drexel
Hamilton prior to such distribution.

 

The Company acknowledges that Drexel Hamilton and its affiliates are in the
business of providing investment banking services (of all types contemplated by
this agreement) to others. Nothing herein contained shall be construed to limit
or restrict Drexel Hamilton or its affiliates in conducting such business with
respect to others or in rendering such advice to others.

 

Section 2.          Compensation. As consideration for Drexel Hamilton’s
agreement to perform the services described in this Agreement, the Company
agrees to pay Drexel Hamilton the following fees on the closing date of each
Transaction (“Transaction Fees”):

 

A.   Cash Success Fees:

 

i.            For gross proceeds of less than $3,000,000 from Drexel Hamilton
Introduced: 8.0% of the gross proceeds paid or payable for equity or
equity-linked securities issued by the Company, or

 

2 

 

  

Highly Confidential

 

ii.          In the event Drexel Hamilton places $3,000,000 or more with Drexel
Hamilton Introduced Investors: 10.0% of the entire gross proceeds paid or
payable for equity or equity-linked securities issued by the Company,

 

B.   Warrant Success Fees:

 

i.            10.0% of the gross proceeds paid or payable for equity or
equity-linked securities issued by the Company to Drexel Hamilton Introduced
Investors;

 

The Warrant Success Fee warrants shall have a term of five-years, and contain
cashless exercise provisions and piggyback registration rights, providing Drexel
with the right to purchase one share of the Company’s common stock per warrant
with an exercise price 5.00. At Drexel’s option and upon Drexel’s written
instructions to the Company, the Company shall issue all or a portion of any
warrants due to Drexel under this Agreement directly to specified Drexel
employees. The warrants and the shares issuable upon exercise of the warrants
may constitute restricted shares and may contain restrictive legends indicating
such restrictions; provided, however, that the warrants and shares issuable
shall contain piggyback registration rights requiring their inclusion with any
registration statement filed by the Company. In the event no registration
statement is filed, the Company’s counsel shall be responsible for drafting and
executing the Rule 144 comfort letter (and any other required paperwork as
required by the transfer agent), at the Company’s expense, providing for the
sale of such underlying shares.

 

C.   Lead Placement Management Fees:

 

i.           A cash lead placement agent management fee equal to 1.0% of the
gross proceeds paid or payable for equity or equity-linked securities issued by
the Company to all Drexel Hamilton Introduced Investors participating in the
Transaction and to all Introduced Investors introduced by the Assisting BDs
managed by Drexel Hamilton during the offering (the “Lead PA Cash Fee”).

 

ii.          A warrant lead placement agent management fee equal to 1.0% of the
gross proceeds paid or payable for equity or equity-linked securities issued by
the Company to all Drexel Hamilton Introduced Investors and to Introduced
Investors introduced by the Assisting BDs (the “Lead PA Warrant Fee”).

 

iii.         The calculation of the Lead PA Cash Fee and the Lead PA Warrant Fee
shall not include any participating Katalyst Securities investors or any Company
investors that have already invested in this round of financing or that invest
directly during the Term with the Company.

 

3 

 

  

Highly Confidential

 

It is agreed and understood that Drexel Hamilton will, at closing, be
compensated directly from closing escrow via wire transfer. You agree that, once
paid, the fees or any part thereof payable hereunder will not be refundable,
absent a finding of fraud or willful misconduct in relation to this Agreement by
Drexel Hamilton by a court or tribunal or competent jurisdiction, and such fees
shall not be subject to reduction by way of setoff or counterclaim absent a
finding of fraud or willful misconduct in relation to this Agreement by Drexel
Hamilton by a court or tribunal or competent jurisdiction.

  

The Company agrees that it shall not enter into any agreement with a Drexel
Hamilton Introduced Investor that (i) does not require Drexel Hamilton to be
paid its Transaction Fees in full on the closing date of the initial Transaction
and any subsequent Transactions in strict accordance with provision contained in
this Agreement and (ii) materially conflicts with the provisions of this
Agreement. The Company may, in its sole discretion, accept or reject, in whole
or in part, any prospective investment in the Transaction or allot to any
prospective subscriber less than the number of securities such subscriber wishes
to purchase.

 

Section 3.          Expenses; Payments. Whether or not any Transaction is
consummated or this Agreement is terminated or expires, the Company agrees, upon
request, but no less frequently than monthly, to reimburse Drexel Hamilton
promptly for all reasonable and documented out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, disbursements and other
charges of counsel) incurred in connection with the preparation of documents or
other matters relating to the Transaction, provided that Drexel Hamilton shall
seek prior written approval from the Company for all expenses in aggregate in
excess of $10,000.

 

All fees and expenses payable under this agreement are payable in U.S. dollars
in immediately available funds. All fees, expenses and other payments under this
agreement shall be paid without giving effect to any withholding or deduction of
any tax or similar governmental assessment.

 

Section 4.          Information. You agree that you will not and will cause your
affiliates not to disclose this Agreement, the contents hereof or the activities
of Drexel Hamilton pursuant hereto, directly or indirectly, to any person
without the prior written approval of Drexel Hamilton, except that the Company
may disclose this Agreement and the contents hereof (i) to its directors,
officers, members, direct or indirect equity holders, counsel and professional
advisors, in each case on a “need-to-know” basis (in which case the Company will
(x) inform any such persons of the confidentiality obligations contained herein
and (y) remain responsible for any breaches of any such obligations by any such
persons) and (ii) other than to the extent covered by the preceding clause (i),
as required by applicable law or regulation or compulsory legal, judicial,
administrative or regulatory process (in which case the Company will inform any
such persons of the confidentiality obligations contained herein). The
obligations of the Company pursuant to this paragraph shall survive any
expiration or termination of this agreement or Drexel Hamilton’s engagement
hereunder. Notwithstanding anything to the contrary contained in this Agreement,
the Company (and each employee, representative or other agent of the Company)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Company relating to such tax treatment and structure.

 

4 

 

  

Highly Confidential

 

In connection with Drexel Hamilton’s engagement, the Company will actively
assist Drexel Hamilton in achieving a placement of the Transaction that is
reasonably satisfactory to the Company in the Company’s sole discretion. Such
assistance shall include (a) furnishing to, or causing to be furnished to,
Drexel Hamilton such information concerning the Company that Drexel Hamilton and
the Company may reasonably deem necessary or appropriate to complete such
distribution (including, but not limited to, financial projections) (the
“Information”); (b) making reasonably available your officers, directors,
employees, accountants, counsel and other representatives (collectively, the
“Representatives”); (c) using commercially reasonable efforts to ensure that the
distribution efforts of Drexel Hamilton benefit materially from your existing
investor relationships and your existing banking relationships (without
jeopardizing the anticipated financial benefits of identifying new investors);
and (d) otherwise reasonably assisting Drexel Hamilton in its distribution
efforts, including by making presentations regarding the business and affairs of
the Company and its subsidiaries, as appropriate, at one or more one-on-one
meetings of prospective Investors that have agreed to mutually acceptable
confidentiality arrangements. In performing its services hereunder, Drexel
Hamilton shall be entitled to rely upon and shall not be responsible for the
accuracy or completeness of information supplied to it by the Company or any of
its Representatives and shall not be responsible for conducting any appraisal of
assets or liabilities.

 

The Company represents and warrants to Drexel Hamilton that all Information
relating to the Company or which the Company provides in writing (collectively,
the “Materials”) will be materially complete and correct. The Company further
represents and warrants that any projections provided by it to Drexel Hamilton
will have been prepared in good faith and will be based upon assumptions, which,
in light of the circumstances under which they are made, are reasonable. The
Company recognizes and confirms that Drexel Hamilton (i) will use and rely
primarily on the Materials and on information available from generally
recognized public sources in performing the services contemplated by this
Agreement without having independently verified the same; (ii) is authorized to
transmit to any prospective investor the Materials and other legal documentation
supplied to Drexel Hamilton for transmission to parties that have entered into a
customary form of confidentiality agreement (including a “click-through” on a
secure website) by or on behalf of the Company; (iii) does not assume
responsibility for the accuracy or completeness of the Materials and such other
information; (iv) will not make an appraisal of the Company; and (v) retains the
right to continue to perform due diligence during the course of its engagement
hereunder to the extent that it is reasonably necessary for it to perform the
services contemplated hereby (it being understood that Drexel Hamilton will not
be authorized to act as an initial purchaser or underwriter but will merely be
acting as a placement agent without underwriter liability under the Securities
Act of 1933).

 

5 

 

  

Highly Confidential

 

In connection with Drexel Hamilton's engagement, for all Transactions reasonably
satisfactory to the Company  (in the sole discretion of the Company), it is
understood and agreed that Drexel Hamilton will manage and control all aspects
of the placement of any Transaction in consultation with you, including
decisions as to the selection of prospective Investors, when commitments will be
accepted and the final allocations of the commitments among the Investors (which
shall be done solely with the Company’s approval). It is understood that no
Investor investing in any Transaction will receive compensation from you in
order to obtain its commitment, except as contemplated herein, including upfront
fees paid to all Investors to ensure a successful placement of any Transaction,
or as otherwise directed by Drexel Hamilton.

 

Section 5.          Public Announcements. The Company acknowledges that Drexel
Hamilton may, at its option and expense and after the Closing Date or the
consummation of any Transaction, place announcements and advertisements
describing Drexel Hamilton’s role in such transaction and such other information
as is publicly disclosed (which may include the reproduction of the Company’s
logo and a hyperlink to the Company’s website on Drexel Hamilton’s website)
provided that the Placement Agent receives the written consent of the Company in
advance, such consent not to be unreasonably withheld. Furthermore, if requested
by Drexel Hamilton, the Company shall include a mutually acceptable reference to
Drexel Hamilton in any press release or other public announcement made by the
Company regarding the matters described in this agreement.

 

Section 6.          Indemnity. Since Drexel Hamilton will be acting on behalf of
the Company in connection with this engagement, the Company and Drexel Hamilton
agree to the indemnity provisions and other matters set forth in Annex B, which
is incorporated by reference into this agreement and is an integral part hereof.
The obligations of the Company pursuant to Annex B shall survive any expiration
or termination of this agreement or Drexel Hamilton’s engagement hereunder.

 

Section 7.           Term and Termination. Unless otherwise agreed to in writing
by the parties hereto, this Agreement shall terminate upon the first to occur
of: (i) the six (6) month anniversary of the date hereof; (ii) the Final
Closing; or (iii) an Early Termination as defined in the Section 7 below (the
“Term”). Drexel Hamilton’s engagement hereunder may be terminated by either
Drexel Hamilton or the Company at any time upon thirty (30) days’ prior written
notice thereof to the other Party. Upon any termination of this Agreement, the
obligations of the parties hereunder shall terminate, except for their
obligations under Section 4 (with respect to confidentiality), this Section 7,
any outstanding obligations under Section 2 and Sections 3, 4, 6, 8-13. If
within the three (3) months following the termination of this Agreement by the
Company , the Company or any of its subsidiaries or affiliates consummates any
Transaction with a Drexel Hamilton Introduced Investor as included on Annex A as
amended from time to time in writing, including email, Drexel Hamilton shall be
entitled to payment in full of the applicable fees and the benefit of the other
provisions described in Section 2 of this Agreement with respect to such
transaction or transactions. If within the six (6) months following the
termination of this Agreement by the Company if the Company or any of its
subsidiaries or affiliates consummates any Transaction with a Drexel Hamilton
Introduced Investor who actually participates in the Transaction, as included on
Annex A, contemplated by this Agreement, Drexel Hamilton shall be entitled to
payment in full of the applicable fees and the benefit of the other provisions
described in Section 2 of this Agreement with respect to such transaction or
transactions. The three (3) and six (6) month periods referred to in the
preceding two sentences shall collectively be referred to as the “Tail Period”
in this Agreement. Drexel Hamilton will provide the Company with a completed
Annex A for Drexel Hamilton and for each Assisting BD within five (5) days of
the Final Closing. Placement Agent agrees and acknowledges that the Company will
have final approval on Annex A submitted by Drexel Hamilton and on the Annex A
submitted by Drexel Hamilton for each Assisting BD.

 

6 

 

  

Highly Confidential

 

Section 8.          Late Payment Fee.  Any amounts due Drexel Hamilton pursuant
to this Agreement that are not paid on the due date specified herein shall
accrue interest thereon at the rate of 1.5% per month, compounded monthly until
paid in-full.

 

Section 9.          Non-Circumvention. During the term of this Agreement and for
the Tail Period, unless otherwise authorized by Drexel Hamilton in a specific
written consent, the Company will not, and Company will cause each of its
affiliates and representatives not to initiate, maintain contact to discuss or
attempt to enter into (i) a Transaction with any Drexel Hamilton Introduced
Investor without the active ongoing involvement of Drexel Hamilton and (ii) any
other transaction not contemplated in this Agreement with a Drexel Hamilton
Introduced Investor without first entering into a compensation agreement with
Drexel Hamilton in respect of any such transactions.

 

Section 10.         Required Notices and Disclosures. The Company shall provide
written notice and disclosure to Drexel Hamilton during the term of this
Agreement and for the Tail Period with respect to any of the following events as
follows:

 

(a)          within three (3) days of the receipt of a term sheet or commitment
letter by the Company from a party with respect to any Transaction or from any
Drexel Hamilton Introduced Investor with respect to any other transaction not
contemplated under this Agreement. Such notice will include a copy of such term
sheet or commitment letter; and

 

(b)          no less than five (5) days prior to the expected receipt of funds
by the Company or the closing of any transaction with a Drexel Hamilton
Introduced Investor so that Drexel Hamilton can prepare and deliver an invoice
for payment to the Company. Such notice will include the amount and expected
date of receipt of funds to be received on account of a transaction.

 

All notices to Drexel Hamilton hereunder shall be in writing (including
facsimile transmission) and shall be sent to:

 

Jason Diamond

Drexel Hamilton, LLC

789 N. Water Street, Suite 400

Milwaukee, WI 53202

jdiamond@drexelhamilton.com

 

7 

 

  

Highly Confidential

 

Section 11.          Acknowledgements. The Company acknowledges that Drexel
Hamilton and its affiliates are involved in a wide range of banking, investment
banking, private banking, private equity, asset management and other investment
and financial businesses and services, both for its own account and for the
accounts of clients and customers. Drexel Hamilton and its affiliates provide a
full range of securities services, including securities trading and brokerage
activities. Drexel Hamilton and its affiliates may acquire, hold or sell, for
its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of the Company and any other company that may be involved in the
transactions and other matters contemplated by this Agreement, as well as
provide investment banking and other financial services to such companies.
Drexel Hamilton and its affiliates may have interests, or be engaged in a broad
range of transactions involving interests, that differ from those of the
Company. The Company acknowledges and agrees that Drexel Hamilton has no
obligation to disclose such interests or transactions (or information relating
thereto) to the Company.

 

The Company expressly acknowledges and agrees that Drexel Hamilton’s obligations
hereunder are on a reasonable best efforts basis only and that the execution of
this Agreement does not constitute a commitment by Drexel Hamilton and its
affiliates to purchase any portion of any Transaction and does not ensure the
successful placement of any Transaction or any portion thereof or the success of
Drexel Hamilton or its affiliates with respect to securing any other financing
on behalf of the Company.

 

The Company further acknowledges and agrees that Drexel Hamilton has been
retained solely to provide the services set forth in this Agreement and that no
fiduciary or agency relationship between the Company and Drexel Hamilton has
been created in respect of Drexel Hamilton’s engagement hereunder, regardless of
whether Drexel Hamilton has advised or is advising the Company on other matters.
In connection with this engagement, Drexel Hamilton is acting as an independent
contractor, with obligations owing solely to the Company and not in any other
capacity.

 

The Company understands that Drexel Hamilton is not undertaking to provide any
legal, accounting or tax advice in connection with this agreement. Drexel
Hamilton shall not be responsible for the underlying business decision of the
Company to effect the transactions contemplated by this Agreement or for the
advice or services provided by any of the Company’s other advisors or
contractors.

 

Section 12.         Miscellaneous. This Agreement shall be binding upon and
inure to the benefit of the Company, Drexel Hamilton and their respective
successors. Except as contemplated by Annex B, this agreement is not intended to
confer rights upon any persons not a party hereto (including security holders,
employees or creditors of the Company). This Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements, both written
and oral, with respect to the subject matter hereof, and no modification of this
Agreement or waiver of the terms and conditions contained herein shall be
binding upon the parties hereto unless approved in writing by each party. If any
term, provision, covenant or restriction herein (including Annex B) is held by a
court of competent jurisdiction to be invalid, void or unenforceable or against
public policy, the remainder of the terms, provisions and restrictions contained
herein shall remain in full force and effect and shall in no way be modified or
invalidated.

8 

 

  

Highly Confidential

 

This Agreement may be executed in counterparts, each of which will be deemed to
be an original, but all of which taken together will constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by electronic “.pdf” transmission shall be effective
as delivery of a manually signed counterpart.

 

Section 13.         Governing Law; Waiver of Jury Trial. All aspects of the
relationship created by this agreement or the engagement hereunder, any other
agreements relating to the engagement hereunder and all claims or causes of
action (whether in contract, tort or otherwise) that may be based upon, arise
out of or relate to this agreement or the engagement hereunder shall be governed
by and construed in accordance with the laws of the State of New York,
applicable to contracts made and to be performed therein and, in connection
therewith. The parties consent to the exclusive jurisdiction of the courts
located in New York County, New York, in connection with any claim or dispute
relating to this Agreement or any services or advice provided hereunder. The
prevailing party in any such litigation shall be entitled to recover its
attorney’s fees and costs. Notwithstanding the foregoing, solely for purposes of
enforcing the Company’s obligations under Annex B, the Company consents to
personal jurisdiction, service and venue in any court proceeding in which any
claim or cause of action relating to or arising out of this agreement or the
engagement hereunder is brought by or against any Indemnified Person. Drexel
Hamilton AND THE COMPANY EACH HEREBY AGREES TO WAIVE ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY CLAIM, COUNTER CLAIM OR ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ENGAGEMENT HEREUNDER.

 

(the rest of page intentionally blank – signature page follows)

 

9 

 

  

Highly Confidential

 

We are delighted to accept this engagement and look forward to working with you
on this assignment. Please confirm your agreement with the foregoing by signing
and returning to us the enclosed copy of this agreement.

 

  Very truly yours,       DREXEL HAMILTON, LLC       By:   /s/ Jason Diamond    
    Name:  Jason Diamond         Title:   Head of Investment Banking

 

Accepted and agreed to as of the date first written above:

 

akoustis technologies, inc.       By:   /s/ Jeffrey B. Shealy         Name: 
 Jeffrey Shealy         Title:   President & Chief Executive Officer  

 

10 

 

  

Highly Confidential

 

ANNEX A – Drexel Hamilton Introduced Investors

 

11 

 

  

Highly Confidential

 

ANNEX B

 

In further consideration of the agreements contained in the Agreement of which
this Annex B is a part, the Company agrees to indemnify and hold harmless Drexel
Hamilton, its affiliates, the respective members, directors, officers, partners,
agents and employees of Drexel Hamilton, and any person controlling Drexel
Hamilton or any of its affiliates (collectively, “Indemnified Persons”) from and
against, and the Company agrees that no Indemnified Person shall have any
liability to the Company or its owners, parents, affiliates, security holders or
creditors for, any losses, claims, damages or liabilities (including actions or
proceedings in respect thereof) (collectively, “Liabilities”) (A) related to or
arising out of (i) the Company’s actions or failures to act (including
statements or omissions made or information provided by the Company or its
agents) in connection with the Transaction or (ii) actions or failures to act by
an Indemnified Person with the Company’s consent or in reliance on the Company’s
actions or failures to act in connection with the Transaction or (B) otherwise
related to or arising out of the Agreement, Drexel Hamilton’s performance
thereof or any other services Drexel Hamilton is asked to provide to the Company
(in each case, including related activities prior to the date hereof), except
that this clause (B) shall not apply to any Liabilities to the extent that they
are finally determined by a court of competent jurisdiction to have resulted
primarily from the gross negligence, fraud or willful misconduct of such
Indemnified Person.

 

If such indemnification is for any reason not available or insufficient to hold
an Indemnified Person harmless, the Company agrees to contribute to the
Liabilities involved in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and by Drexel
Hamilton, on the other hand, in respect of the Agreement or, if such allocation
is determined by a court of competent jurisdiction to be unavailable, in such
proportion as is appropriate to reflect other equitable considerations such as
the relative fault of the Company on the one hand and of Drexel Hamilton on the
other hand; provided, however, that, to the extent permitted by applicable law,
the Indemnified Persons shall not be responsible for expenses and Liabilities
which in the aggregate are in excess of the amount of all fees actually received
by Drexel Hamilton from the Company pursuant to the Agreement. Relative benefits
to the Company, on the one hand, and Drexel Hamilton, on the other hand, in
respect of the Agreement shall be deemed to be in the same proportion as (i) the
total value received or proposed to be received by the Indemnifying Parties in
connection with any financing contemplated by the Agreement, bears to (ii) all
fees actually received by or committed to Drexel Hamilton in connection with the
Agreement.

    

The Company will not permit any settlement or compromise to include, or consent
to the entry of any judgment that includes, a statement as to, or an admission
of, fault, culpability or a failure to act by or on behalf of an Indemnified
Person, without such Indemnified Person’s prior written consent, which shall not
be unreasonably delayed, conditioned or withheld. If any Indemnified Person
becomes involved in any capacity in any action, claim, suit, investigation or
proceeding, actual or threatened, brought by or against any person, including
stockholders of the Company, in connection with or as a result of the engagement
or any matter referred to in the engagement the Company also agrees to reimburse
such Indemnified Persons for their reasonable and documented out-of-pocket
expenses (including, without limitation, reasonable legal fees and other costs
and expenses incurred in connection with investigating, preparing for and
responding to third party subpoenas or enforcing the engagement) as such
expenses are incurred. The Company’s obligations pursuant to this Annex B shall
inure to the benefit of any successors, assigns, heirs and personal
representatives of each Indemnified Person and are in addition to any rights
that each Indemnified Person may have at common law or otherwise.

 

12 

 

  

Highly Confidential

 

ANNEX C

 

BAD ACTOR DISQUALIFICATION QUESTIONNAIRE

 

Instructions: On September 23, 2013, the Commission issued a rule disqualifying
securities offerings involving certain “felons and other ‘bad actors’” from
reliance on Rule 506 of Regulation D promulgated under the 1933 Act went into
effect. The new rule triggers disclosure of bad actors and bad acts that
occurred on or prior to September 23, 2013, and provides that bad actors/bad
acts occurring after September 23, 2013 cause the disqualification from reliance
on Rule 506. In order to confirm that the Company remains eligible to rely on
Rule 506 and to comply with the related disclosure requirements, each director,
executive officer, general partner or managing member of the company, or
beneficial owner of 20% or more of the company’s outstanding voting equity
securities, is required to complete and execute this Bad Actor Disqualification
Questionnaire (this “Questionnaire”).

 

If you are a person described in clauses (a) or (b) above, you need to complete
this Questionnaire. Please answer “Yes” or “No” with respect to each of the
items set forth below. If you answer “Yes” to any of the following, please
provide a detailed written description of all relevant facts and circumstances
relating the applicable event, conviction, order, proceeding or action.

 

(1) Have you been convicted, within the prior ten years, of any felony or
misdemeanor: (A) in connection with the purchase or sale of any security; (B)
involving the making of any false filing with the SEC; or (C) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment advisor or paid solicitor of purchasers of securities? ¨
Yes  ¨ No       (2) Are you subject to any order, judgment or decree of any
court of competent jurisdiction, entered within the prior five years, that
restrains or enjoins you from engaging or continuing to engage in any conduct or
practice: (A) in connection with the purchase or sale of any security; (B)
involving the making of any false filing with the SEC; or (C) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment advisor or paid solicitor of purchasers of securities? ¨
Yes  ¨ No

 

13 

 

  

Highly Confidential

 

(3) Are you subject to a final order of a U.S. state securities commission (or
an agency or officer of a U.S. state performing like functions); a U.S. state
authority that supervises or examines banks, savings associations, or credit
unions; a U.S. state insurance commission (or an agency or officer of a state
performing like functions); an appropriate U.S. federal banking agency; the U.S.
Commodity Futures Trading Commission (the “CFTC”); or the U.S. National Credit
Union Administration that: (A) bars you from: (1) association with an entity
regulated by such commission, authority, agency, or officer; (2) engaging in the
business of securities, insurance or banking; or (3) engaging in savings
association or credit union activities; or (B) constitutes a final order based
on a violation of any law or regulation that prohibits fraudulent, manipulative,
or deceptive conduct entered within the last ten years? ¨ Yes  ¨ No       (4)
Are you subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or section 203(e) or (f) of the Investment Advisers Act of 1940, as amended (the
“Advisers Act”), that (A) suspends or revokes your registration as a broker,
dealer, municipal securities dealer or investment adviser; (B) places
limitations on your activities, functions or operations; or (C) bars you from
being associated with any entity or from participating in the offering of any
penny stock? ¨ Yes  ¨ No       (5) Are you subject to any order of the SEC
entered within the last five years that orders you to cease and desist from
committing or causing a violation or future violation of: (A) any scienter-based
anti-fraud provision of the federal securities laws, including without
limitation section 17(a)(1) of the 1933 Act, section 10(b) of the Exchange Act,
and 17 CFR 240.10b-5, section 15(c)(1) of the Exchange Act and section 206(1) of
the Advisers Act, or any other rule or regulation thereunder; or (B) Section 5
of the 1933? ¨ Yes  ¨ No       (6) Are you suspended or expelled from membership
in, or suspended or barred from association with a member of, a registered
national securities exchange or a registered national or affiliated securities
association for any act or omission to act constituting conduct inconsistent
with just and equitable principles of trade? ¨ Yes  ¨ No

 



14 

 

 

Highly Confidential

 

(7) Have you filed (as a registrant or issuer), or were you an underwriter or
were you named as an underwriter in, any registration statement or Regulation A
offering statement filed with the SEC that, within the prior five years, was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or are you the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued? ¨ Yes  ¨ No       (8)
Are you subject to a United States Postal Service false representation order
entered within the last five years, or are you subject to a temporary
restraining order or preliminary injunction with respect to conduct alleged by
the United States Postal Services to constitute a scheme or device for obtaining
money or property through the mail by means of false representations? ¨ Yes  ¨
No       (9) To the best of your knowledge, are you now the subject of any
action, regulatory complaint, proceeding or other event that could result in a
“yes” answer to any part of items 1-8 above? ¨ Yes  ¨ No

 

You hereby certify, represent and warrant that each of the above statements is
true and correct and agree to immediately notify the company if such information
becomes inaccurate in any respect. You further agree to immediately notify the
company of any action, proceeding, investigation, event, action or development
that could result in a “Yes” answer to any of the statements set forth above.

 

By:           Name:             Date:    

 

15 

 